Citation Nr: 1403465	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for glaucoma and retinal artery occlusion of the left eye.

3.  Entitlement to a compensable evaluation for the service-connected onychomycosis and dyshidrosis of the toenails of both feet.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to October 1960.  He subsequently served in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2012, the Board denied the claims of service connection for headaches and a compensable evaluation for onychomycosis and dyshidrosis of the toenails of both feet.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 order, the Court vacated the August 2012 Board decision with respect to these claims and remanded the matters to the Board for action consistent with the Joint Motion for Partial Remand (JMR).  

The claim for service connection for glaucoma and retinal artery occlusion of the left eye was remanded by the Board in August 2012 and March 2013.  

The issues of entitlement to an increased rating for bilateral hearing loss and service connection for cataracts of the right eye were raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims pertaining to a compensable evaluation for onychomycosis and dyshidrosis of the toenails of both feet and service connection for glaucoma and retinal artery occlusion of the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran contends that he sustained an injury to the right side of his head in July 1989 while on active duty for training (ACDUTRA) with the 288th Field Service Company; he claims that a maintenance tent collapsed on him, he was treated and given medication for head pain;  he further asserts that he injured his right shoulder in the same incident.

2.  Service personnel records confirm the Veteran was on ACDUTRA in July 1989 with the 288th Field Service Company.

3.  An individual sick slip dated in July 1989 reveals the Veteran hurt his right shoulder when a center beam of a tent struck him; it was determined to be in the line of duty; he was given Motrin for pain, told to rest, and was off duty for 24 hours.

4.  A lay statement from HR dated in May 2012 reveals that he was the First Sergeant for the 288th Field Service Company at that the time the maintenance tent collapsed; he indicated the tent landed on the Veteran and he was given medication for a head injury; this statement is credible.

5.  A lay statement from the Veteran's wife dated in February 2012 shows she had been married to the Veteran for over 53 years; she indicated the Veteran injured his head during ACDUTRA when a maintenance tent collapsed on him; this statement is credible.

6.  The Veteran contends that he has suffered from headaches since his period of ACDUTRA; this statement is credible.

7.  Post-service, the Veteran has been variously diagnosed with global headaches, traumatic brain injury with post-traumatic headaches (diffuse axonal injury), and cognitive impairment secondary to traumatic brain injury.

8.  In April 2012, Dr. JAL opined the Veteran's headaches were associated with the head trauma in service.

9.  A July 2010 VA QTC examination report concluded that the Veteran's headaches began during his military service.

10.  There are no medical opinions to the contrary.  

11.  Affording the Veteran all reasonable doubt, the Veteran's headaches were incurred in the line of duty as a result of a head injury during a period of ACDUTRA.    


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. 
§§ 101 (24), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


ORDER

Service connection for headaches is granted.




REMAND

The Veteran has filed claims of service connection for glaucoma and retinal artery occlusion of the left eye and a compensable evaluation for onychomycosis and dyshidrosis of the toenails of both feet.  A preliminary review reveals the matters are not ready appellate disposition.  

With regard to the claim for a compensable evaluation for onychomycosis and dyshidrosis of the toenails of both feet, the evidence of record suggests that the disability may have worsened in severity since the last examination.  Specifically, in various statements the Veteran has indicated that his skin is cracking, he has increased foot pain, he has difficulty walking, he is unable to stand for long periods of time, and the disability has made it difficult for him to work.  
    
The last VA examination was in April 2010, over three years ago.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

As noted in the Introduction, the claim for a compensable evaluation for onychomycosis and dyshidrosis of the toenails of both feet was denied by the Board in August 2012.  In March 2013, the Court vacated the Board decision and remanded the matter to the Board for action consistent with the directions set forth in the JMR.  The Court found the Board failed to consider whether the record reasonably raised a claim for a total disability rating based on unemployability (TDIU) or entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran has raised a claim for TDIU.  Notably, he has submitted a  June 2010 statement from Dr. JAL showing it was difficult for the Veteran to maintain his current employment status.  A September 2011 statement from Dr. JAL, indicates the Veteran was currently unemployable due to such symptoms as painful toes and feet, cracking of the skin, abnormal nails, not being able to wear regular shoes and difficulty standing for long periods of time.  In another statement from Dr. JAL dated in September 2011, he indicated the Veteran's foot condition made it difficult for him to work. Statements from the Veteran's employer revealed it was difficult for the Veteran to work as a porter and driver due to pain in his feet and ingrown toenails.  Upon Remand, the RO must consider whether TDIU is warranted.   

Additionally, while the RO included the regulations for extraschedular ratings in the September 2011 statement of the case, the RO did not consider whether such rating was warranted.  The RO also did not undertake such extraschedular consideration in the January 2012 and April 2012 supplemental statements of the case.  As such, the matter of extraschedular consideration is remanded.   Thun v. Peake, 22 Vet. App. 111, 115 (2008) (in adjudicating extraschedular rating VA must compare level of severity of claimant's disability picture with criteria found in rating schedule for that disability). 

Finally, the claim of service connection for glaucoma and retinal artery occlusion of the left eye was recently before the Board in March 2013 and remanded for further development and adjudication.  At that time, the Board directed the RO to assist the Veteran in developing evidence in support of the claim.  Notably, the RO was directed to obtain treatment records of the Veteran for his left eye from private optometrists.  These records were obtained; however, the Veteran did not waive initial RO review of this evidence and a supplemental statement of the case has not been issued.  Such must be accomplished upon Remand.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination to determine the current severity of the service-connected onychomycosis and dyshidrosis of the toenails of the bilateral feet.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail to allow for application of VA rating criteria for disabilities of the skin.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service connected bilateral foot disability causes him to be unable to obtain and retain substantially gainful employment.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a compensable evaluation for onychomycosis and dyshidrosis of the toenails of the bilateral feet, including extraschedular consideration and whether TDIU is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

3.  Readjudicate the claim for service connection for glaucoma and retinal artery occlusion of the left eye , in light of all the evidence of record, to include medical evidence submitted after the March 2013 SSOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


